                Case 3:20-cv-00216-SRU Document 10 Filed 08/10/20 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT

SHAQILLE BROWN,                                             :
     Plaintiff,                                             :
                                                            :
           v.                                               :   Case No. 3:20-cv-216 (SRU)
                                                            :
MATHEW J. CLARK, et al.,                                    :
    Defendants.                                             :

                                                          ORDER

           Shaqille Brown (“Brown”) was confined at the Garner Correctional Institution (“Garner”)

when he initiated this action. He has filed a complaint under 42 U.S.C. § 1983 alleging that LPC

Mathew J. Clark and Dr. Scott A. Mueller were deliberately indifferent to his mental health

needs during his confinement at Northern Correctional Institution from September 2019 to

October 2019. See generally Complaint, Doc. No. 1.

           On May 26, 2020, I noted that the State of Connecticut Department of Correction’s

website reflected that Brown was no longer confined at Garner or any other prison facility and

that a search using Brown’s CT DOC Inmate Number, 361798, elicited the following response:

“No Record Meets Your Criteria.”1 In addition, I informed Brown that the complaint failed to

comply with Federal Rules of Civil Procedure 8(a)(3) and 11(a). I directed Brown to file a

written notice of his current mailing address as required by Local Rule 83.1(c)(2) and to also file

an amended complaint that includes his signature and a request or requests for relief as required

by Federal Rules of Civil Procedure 8(a)(3) and 11(a). I cautioned Brown that if he failed to file

a notice of his current mailing address or failed to file an amended complaint that complied with



1
    The website is located at http://portal.ct.gov/DOC.
           Case 3:20-cv-00216-SRU Document 10 Filed 08/10/20 Page 2 of 2




Rules 8(a) and 11(a), Fed. R. Civ. P. within twenty (20) days of the Order, the Court would

dismiss the case.2

        To date, Brown has not filed an amended complaint or a notice of his current mailing

address. Accordingly, the Complaint, [Doc. No. 1], is DISMISSED without prejudice pursuant

to Rule 41(b), Fed. R. Civ. P. for failure to comply with Federal and Local Rules of Civil

Procedure and an Order of the Court. The Clerk is directed to close this case.

         So ordered.

Dated at Bridgeport, Connecticut, this 10th day of August 2020.


                                                                    /s/ STEFAN R. UNDERHILL
                                                                    Stefan R. Underhill
                                                                    United States District Judge




2
 Although the copy of the May 26th order mailed to Brown was returned as undeliverable, the order was docketed
about two and a half months ago. Brown has not responded to that entry on the docket.

                                                       2
